Memorandum Opinion
The defendant was found guilty of aggravated assault by a jury in May 1974 and was sentenced to a term of three to six years in the New Hampshire State Prison. In June 1974, the de*541fendant’s counsel filed a motion for transfer of the defendant from the New Hampshire State Prison to the Hillsborough County House of Correction. The defendant pro se also liled a motion for reduction of his sentence. After hearing, both motions were denied by Flynn, J., who reserved and transferred the defendant’s exceptions. The case was submitted to this court on briefs September 8, 1975.
The motion on behalf of the defendant to be transferred from the State prison to the house of correction was properly denied for several reasons. In the first place the warden of the State prison did not wish to initiate a recommendation that the transfer be accomplished. Secondly, the transfer requires the approval of the superior court which was not obtained. Both of these requirements are mandated by RSA 623:2. Finally, the transfer required authorization by the county sheriff which was not obtained. RSA 623:4.
The motion of the defendant for a reduction of sentence was not found persuasive by the trial court and the transcript of the hearing indicates no abuse of discretion in the denial of the motion to reduce the sentence.

Exceptions overruled.